 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmerican Laundry Machinery Division, a McGrawEdison Company and Chauffeurs, Teamsters andHelpers Local Union No. 215, affiliated with theInternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America,Petitioner. Case 9-RC-12048February 1, 1978DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEPursuant to the terms of a Stipulation for Certifica-tion Upon Consent Election approved by the Re-gional Director for Region 9 on May 23, 1977, anelection by secret ballot was conducted on June 17,1977, under the Regional Director's direction andsupervision among the employees in the stipulatedunit. At the conclusion of the election, the partieswere furnished with a tally of ballots which showedthat, of approximately 197 eligible voters, 191 castvalid ballots, of which 82 were for and 109 wereagainst the Petitioner.' Thereafter, the Petitionerfiled timely objections to conduct affecting theresults of the election and to the conduct of theelection.In accordance with the National Labor RelationsBoard's Rules and Regulations, Series 8, as amended,the Regional Director conducted an investigationand on October 20, 1977, issued and duly served onthe parties his Report on Objections, relevant por-tions of which are attached.2 His report recommend-ed, inter alia, that the Petitioner's Objection 2,relating to its late receipt of the Excelsior list, besustained, that the results of the election be set aside,and that a second election be conducted. Thereafter,the Employer filed timely exceptions to the RegionalDirector's Report on Objections and a brief insupport thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theI Two ballots were challenged, a number insufficient to affect the resultsof the election.I Apparently by inadvertence, the Regional Director found that June 4,1977, was II days prior to the election rather than 13 days (see firstparagraph of his report), and that the Excelsior list was received only 2 dayslate rather than approximately 6 days late (see second-to-last paragraph ofhis report). We hereby correct those findings accordingly.We do not rely on Commercial Air Conditioning Co., Inc. d/b/a Sprayking,Inc., 226 NLRB 1044 (1976), for the principle of law cited by the RegionalDirector. (See text at fn. 9 of his report.) In that case, the delay was notcaused by the Regional Office but by the United States Postal Service.Lastly, inasmuch as we have decided below that the Petitioner wasprejudiced by the late receipt of the Excelsior list, we do not rely on theRegional Director's consideration of the "closeness of the vote."3 The Regional Director also recommended that the Petitioner's Objec-234 NLRB No. 100National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this case, the Boardfinds:1. The Employer is engaged in commerce withinthe meaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2. The labor organization involved claims torepresent certain employees of the Employer.3. A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Sections 9(cX)(1) and 2(6) and(7) of the Act.4. The parties stipulated, and we find, that thefollowing employees of the Employer constitute aunit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of theAct:All production and maintenance employees, in-cluding lead employees, employed by the Em-ployer at its plant located on Highway 41A atMadisonville, Kentucky; but excluding all inspec-tors, office clerical employees, professional em-ployees, guards and supervisors as defined in theAct.5. The Board has considered the Regional Direc-tor's report, the exceptions thereto and supportingbrief, and hereby adopts the Regional Director'sfindings, conclusions, and recommendations.3In adopting the Regional Director's Report onObjections with respect to Petitioner's Objection 2, asset forth in the attached portion of his report, someadditional comments are necessary to respond to theEmployer's exceptions. The Employer contends thatno prejudice resulted to the Petitioner from itsdelayed receipt of the Excelsior list 8 days before theelection. In support of that position, the Employerrelies, inter alia, on Taylor Publishing Company, 167NLRB 228 (1967). That case is clearly distinguish-able.4There the employer inadvertently filed the listI day late, but offered to postpone the election by Iday to cure the effect of its noncompliance. Theunion apparently declined this offer. In these circum-tions l(a), (b), (c), (d), and (f) be overruled, that Petitioner's Objection I(e)be resolved by a hearing, and that "other conduct" uncovered during hisinvestigation of the Petitioner's objections be resolved by a hearing. In theabsence of exceptions thereto, the Board adopts pro forma the RegionalDirector's recommendations that Objections I(a), (b), (c), (d), and (f) beoverruled. Moreover, since we adopt the Regional Director's recommenda-tion to direct a second election due to the Petitioner's late receipt of theExcelsior list, it is unnecessary for us to pass on the Regional Director'srecommendations that a hearing be conducted regarding Objection I(e) andthe "other conduct" alluded to in his report.4 The Employer also cites The Singer Company, 175 NLRB 211 (1969);Telonic Instruments, a Division of Telconic Industries, Inc., 173 NLRB 588(1968); Program Aids Company, Inc., 163 NLRB 145 (1967); United StatesConsumer Products, 164 NLRB 1187 (1967). We find that these cases are alsoinapposite.630 AMERICAN LAUNDRY MACHINERY DIVISIONstances, the Board was unwilling, "absent an affirma-tive showing to the contrary," to conclude that thepetitioner was prejudiced by the I-day delay. Here,on the other hand, the affirmative evidence set forthin the Regional Director's report clearly shows thatthe Petitioner was indeed prejudiced by the tardyreceipt of the Excelsior list, which arrived approxi-mately 6 days late. Furthermore, the late receipt ofthe list in this case was occasioned not only by delaysof the United States Postal Service but also by theBoard's own error. See The Coca-Cola CompanyFoods Division, 202 NLRB 910 (1973).ORDERIt is hereby ordered that the election conducted onJune 17, 1977, be and it hereby is, set aside.[Direction of Second Election and Excelsior foot-note omitted from publication.]APPENDIXOBJECTION No. 2:The Petitioner contends that the Employer failed totimely submit to the Regional Office a list of thenames and addresses of all eligible voters in theappropriate unit, as required by the Board's Rules7and, further, that the Regional Office delayed mail-ing the list to the Petitioner, thereby prejudicing thePetitioner's campaign. The investigation disclosedthat the Excelsior list was delivered to the RegionalOffice during the late afternoon of May 31, 1977, theeighth day after approval of the Stipulation. On June4, 1977, eleven days prior to the election, counsel forthe Petitioner telephoned the Regional Office andrequested the date of delivery of the list. TheExcelsior list was mailed that same afternoon but wasnot received in the Petitioner's Evansville, Indianaoffice until June 9, 1977, eight days before theelection. On the morning of June 10, 1977, counselfor the Petitioner telephoned the Regional Office andrequested a week's postponement of the electionbecause of the late receipt of the list. However,inasmuch as counsel for the Employer would notagree to a postponement and because no change in astipulation could have been affected without theconsent of all parties involved, the election was heldas scheduled on June 17, 1977.In support of this Objection, the business agent ofthe Petitioner, in a sworn statement given to an agentof the undersigned, states that he had planned twoweeks of continuous campaigning prior to the elec-7 Excelsior Underwear Inc., 156 NLRB 1236. 1239, requires ". ..withinseven days after the Regional Director has approved a consent electionagreement entered into by the parties pursuant to Section 102.62 of theNational Labor Relations Board Rules and Regulations, Series 8, asamended, or after the Regional Director or the Board has directed anelection pursuant to Sections 102.67, 102.69, or 102.85 thereof, the employermust file with the Regional Director an eligibility list containing the namestion and asked his counsel on June 3, 1977, todetermine why the Excelsior list had not beenreceived. He added that he intended to use theExcelsior list to obtain the names and addresses of allthe employees who had not signed authorizationcards so that he could visit their homes, or at leasttelephone them to ask that they attend meetings heplanned to hold near their homes. He stated thatbecause the list was late and because the employeeslive in an area covering a 40-mile radius surroundingthe plant, he was unable to coordinate his plant toconduct meetings in any location other than inMadisonville, Kentucky where three meetings wereheld with sparse attendance. He added that becausehe had not planned on a mailing campaign, he hadinsufficient time to draft and mail a leaflet to theemployees. Finally, he stated that he had to concludehis campaign by distributing leaflets at the plant.The Employer, in its statement of position, assertsthat it provided the Excelsior list within the proscrib-ed time limits. The Employer also contends that hadthe Petitioner needed the list, it would have contact-ed the Region Office on June I or 2, 1977 and wouldhave made at least one mailing to employees duringthe eight days before the election that it hadpossession of the list.In recent decisions, the Board has held that the ruleas expounded in Excelsior Underwear, Inc., supra, isnot to be mechanically applied. Rather, the numberof days the list is overdue, the number of days theunion has the list in its possession prior to theelection, and the number of employees eligible tovote in the election must all be considered indetermining whether an employer has substantiallycomplied with the rule.8The Board has also held that late receipt of the listby a union because of a Regional Office error willnot warrant setting aside an election unless the unionwas prejudiced by the delay.9In light of the evidence presented, the undersignedis of the opinion that the one day delay by theEmployer in submitting the list to the RegionalOffice constitutes substantial compliance with therequirements of the Excelsior rule. However, withregard to the error in the Regional Office resulting inthe list not being received by the Petitioner until July9, 1977, the undersigned is of the opinion that anopposite conclusion must be reached.An analysis of the voter eligibility list reveals thatthe employees of the Employer live in no less than 30and addresses of all eligible voters. The Regional Director, in turn, shallmake this information available to all parties in the case. Failure to complywith this requirement shall be grounds for setting aside the electionwhenever proper objections are filed."8 Pole-Lite Industries Ltd, 229 NLRB 196 (1977).Conmmrcial Air Conditioning Co., Inc. d/b/a Sprayking, Inc., 226 NLRB1044(1976).631 DECISIONS OF NATIONAL LABOR RELATIONS BOARDseparate communities outside the city in which theEmployer's facility is located. Further, 74 of the 197employees have rural route or box number addresses.In addition, approximately 55 of the eligible votersare female employees and may have been listed intelephone directories under their husbands' names.While the efficacy of the Petitioner's campaignstrategy, relying on employees attending meetingsrather than mailing literature, may be subject toquestion, the undersigned is not in a position tosubstitute his judgment for the Petitioner's in thisrespect. The fact that the Petitioner attempted toascertain its location, at least one day prior to the10 Compare Ben Pearson Plant, Consumer Division, Brunswick Corpora-tion, 206 NLRB 532 (1973).date the Excelsior list was due, and the Petitioner'ssubsequent request for a week's postponement of theelection one day after the list was received indicatesthat the list was of great importance to the Petition-er's campaign plans.Considering all of the above and in view of thecloseness of the vote, the undersigned must concludethat the delay in receipt of the list prejudiced thePetitioner's campaign, notwithstanding that the listwas received only two days late. 10Accordingly, the undersigned recommends that theresults of the first election be set aside and that asecond election be directed.632